Exhibit 10.44

SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
made and entered into effective as of March 3, 2006 by and between Digirad
Corporation, a Delaware Corporation (the “Company”) and Mark Casner
(“EXECUTIVE”). The Company and EXECUTIVE are hereinafter collectively referred
to as the “Parties,” and individually referred to each or any as a “Party.”

RECITALS

A. WHEREAS, in light of recent changes in tax laws, the parties wish to amend
the Executive Employment Agreement they have entered into on or about
September 9, 2005 (the “Agreement”) as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

1. Section 4.2 of the Agreement shall be replaced in its entirety by the
following:

“4.2 Termination Without Cause. The Company may voluntarily terminate this
Agreement, and EXECUTIVE’s employment, without Cause by giving not less than
thirty (30) days written notice to EXECUTIVE. Any such notice shall specify the
exact date of termination (the “Termination Date”). If EXECUTIVE’s employment
under this Agreement is terminated by the Company without Cause (as defined
herein), EXECUTIVE shall be entitled to receive his Base Salary at the rate
currently being paid as of the Termination Date in an amount equal to an
additional nine (9) months of service as an employee after the Termination Date
(such Base Salary payments shall be paid over time in accordance with the
Company’s general payroll practices, as and when such Base Salary would have
been paid had EXECUTIVE’s employment not been terminated, provided, however,
that to the extent any portion of this nine (9) months worth of Base Salary has
not been paid by March 14th of the year following the year of EXECUTIVE’s
Termination Date, any and all unpaid portions of the Base Salary payments not
paid by that date shall be paid in a single lump sum to EXECUTIVE on March 15th
of the year following the year of EXECUTIVE’s termination. Notwithstanding the
foregoing, EXECUTIVE shall not be entitled to any options granted to EXECUTIVE
to purchase shares of the Company’s stock that are unvested at the time of such
termination without Cause. The payments provided for in this paragraph shall be
in lieu of, and not in addition to, severance, if any, payable under any other
plan or policy now in effect or adopted or modified from time to time by the
Company. Notwithstanding anything in this agreement to the contrary, EXECUTIVE’s
right to receive severance pay is conditioned upon EXECUTIVE’s execution and
delivery of a General Release, releasing all claims EXECUTIVE may have or claim
to have against the Company and its respective agents and representatives, in a
form acceptable to Company, in its sole discretion. EXECUTIVE shall not be under
any obligation to mitigate the Company’s obligation by securing other employment
or otherwise. During the period when such severance compensation



--------------------------------------------------------------------------------

is being paid to EXECUTIVE, he shall not (i) engage, directly or indirectly, in
any other business activity that is competitive with, or that places him in a
competing position to that of the Company or any Affiliated Company (provided
that EXECUTIVE may own less than two percent (2%) of the outstanding securities
of any publicly traded corporation), or (ii) hire, solicit, or attempt to hire
on behalf of himself or any other party any employee or exclusive consultant of
the Company.”

All other terms and conditions of the Executive Employment Agreement shall
remain the same.

 

THE COMPANY:

DIGIRAD CORPORATION

a Delaware Corporation

 

EXECUTIVE:

MARK CASNER

By:

 

 

  ,  

 

 

Secretary

     

Date:

 

 

   

Date:

 

 

 

2